DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. The applicant has made the argument that the prior art of record Nelson teaches away from the existence of a gap being formed between an inner and outer sheet metal assembly upon bending this sheet metal assembly. Nelson does teach that a gap formed between the inner and outer sheet metal assembly at the corner bend is non-advantageous (Nelson, [0004]) and that this gap should be minimized or eliminated (Nelson, [0006]) when forming these bends (Nelson, [0026]). 
This argument that the gap should be minimized or made zero if possible is the same argument made by the current applicant in their specification (Instant Specification, [0031-0032]) with a desire for a zero gap being preferred (Instant Specification, [0005], the sheet metal not separating at the bend) though with a minimal gap being desired (“a sharp bend with metal sheet metal pieces that substantially stay together at the bend”). There is no criticality placed on these specific gap thickness ranges presented (Instant Specification, [0031-0032]) with it instead being stated that there may be a gap no greater than five times the thickness of one of the inner and outer metal sheets or a gap of zero (as shown in Fig. 5).
Thus, the examiner believes that it would have been obvious to one skilled in the art prior to the effective filing date in view of the prior art Nelson to cause the method of Wang to have minimized a gap thickness between an inner and outer metal sheet at the bend such that a maximum gap thickness of five times (or half of) the inner or outer sheet metal thickness because this range appears to be an arbitrary design consideration which fails to patentably distinguish over Wang in view of Nelson.

Applicant’s arguments, see Remarks, filed 02/05/2021, with respect to the rejection(s) of claim(s) 1, 5, 6, 8, 9, & 12 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang in view of Murakami (US 20150090377).

Applicant’s arguments, see Remarks, filed 02/05/2021, with respect to the 112(b) rejection of claim 10 have been fully considered and are persuasive.  The 112(b) rejection of claim 10 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 6, 8, 9, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8528187, hereafter Wang) in view of Murakami et al. (US 20150090377, hereafter Murakami).

	Regarding Claim 1, Wang teaches a method of forming a sheet metal assembly (Fig. 2, Elements 14 & 16) the method comprising:
Providing a sheet metal assembly (Fig. 2, Elements 14 & 16)
The sheet metal assembly (Fig. 2, Elements 14 & 16) including at least an outer metal sheet (Fig. 1, Element 14) and an inner metal sheet (Fig. 1, Element 16)
The outer and inner metal sheets being fixed together (by the dies (Fig. 1, Elements 26 & 30)) to form a constrained first end and a constrained second end (Annotated Fig. 1, Elements A1 & A2)
The sheet metal assembly (Fig. 1, Elements 14 & 16) having an initial temperature
Heating (Fig. 1, Element 50) a focus bending area (Col. 4, Lines 46-49) (Annotated Fig. 1, Element B) of the sheet metal assembly (Fig. 1, Elements 14 & 16) to at least a bending temperature range that is greater than the initial temperature
The focus bending area being located between the constrained first and second ends (Annotated Fig. 1, Elements A1 & A2) of the sheet metal assembly (Fig. 1, Elements 14 & 16)
Bending the focus bending area (Annotated Fig. 1, Element B) of the sheet metal assembly (Fig. 2, Elements 14 & 16) while the sheet metal assembly is within the bending temperature range.
	Though Wang teaches heating within a bending temperature range to increase the workability of the metal being bent it did not teach that the bending temperature range would be within a two-phase sub-critical temperature range. However, Murakami, in the same field of bending steel sheet metal, teaches using a two-phase temperature zone ([0005]) in heating the steel sheet to be bent in order to obtain the desired steel microstructure upon cooling. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the method of forming a sheet metal assembly of Wang to use steel which is heated to a two-phase sub-critical temperature range while bending the sheet metal assembly as this increased temperature would increase the workability of the metal as well as allowing an operator to control what steel microstructure qualities exist after cooling of the metal after forming.

    PNG
    media_image1.png
    462
    420
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Wang, Fig. 2)


	Regarding Claim 5, the modified Wang teaches:
Providing the inner metal sheet (Fig. 1, Element 16) as being formed of a first material
Providing the outer metal sheet (Fig. 2, Element 14) as being formed of a second material
The first and second materials being different from one another (Col. 3, Lines 10-15, the first and second materials can be steel, aluminum, magnesium, or a polymer compound and these first and second materials can be dissimilar).

	Regarding Claim 6, the modified Wang teaches:
Providing one of the inner and outer metal sheets as being formed of an aluminum alloy (Col. 3, Lines 10-15)
Providing the other of the inner and outer metal sheets as being formed of steel (Col. 3, Lines 10-15).
Claim 12, the modified Wang teaches:
Providing the inner and outer metal sheets (Fig. 1, Elements 14 & 16) having substantially equal thicknesses.

Claims 2, 3, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Murakami, as applied to claim 1, and further in view of Chen et al. (US 9440278, hereafter Chen).

Regarding Claim 2, the modified Wang teaches:
The bend (Annotated Fig. 1, Element B) having an outer and an inner side (Fig. 2, Elements 14 & 16).
	Wang does not teach the step of bending includes rolling a roller tool against the sheet metal assembly to form a bend in the focus bending area. However, Chen, in the related art of bending sheet metal, teaches bending sheet metal (Fig. 4, Element 20) using a rolling tool (Fig. 4, Element 17) against the sheet metal (Fig. 4, Element 20) to form a bend in the focus bending area. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the bending of the sheet metal assembly of the modified Wang to use a roller tool to bend the sheet metal assembly instead of the dies as this is a known method in the art for bending sheet metal.

Regarding Claim 3, the modified Wang teaches:
Disposing a heat source (Fig. 1, Element 50) adjacent to the outer sheet (Fig. 1, Element 14) at the focus bending area (Annotated Fig. 1, Element B) prior to performing the heating step
Heating (Fig. 1, Element 50) the focus bending area via the heat source.

Claim 13, the modified Wang does not teach providing a die having a die bend formed therein or the step of bending includes rolling the sheet metal assembly against the die bend with the roller tool to form a part bend in the sheet metal assembly. However, Chen teaches a die (Fig. 4, Element 42) having a die bend (Annotated Fig. 2, Element C) and a step of bending which includes rolling sheet metal (Fig. 4, Element 20) against the die bend (Annotated Fig. 2, Element C) with a roller tool (Fig. 4, Element 17) to form a part bend in the sheet metal (Fig. 4, Element 20). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the modified Wang to have a die bend formed therein wherein the step of bending includes rolling the sheet metal assembly against the die bend as such a configuration would allow the roller tool to bend the sheet metal assembly.

    PNG
    media_image2.png
    555
    757
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Chen, Fig. 4)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Murakami, as applied to claim 1, and further in view of Shulkin et al. (US 20130062003, hereafter Shulkin).

Claim 4, though the modified Wang teaches locally heating the sheet metal assembly prior to bending it does not teach the heating including applying a laser beam to the focus bending area. However, Shulkin, in the related field of bending sheet metal, teaches using a laser beam (Fig. 8, Element 708) as a heating source ([0052], the laser beam is used to heat the bending location to improve elongation) which is locally applied to sheet metal during bending at the heated area. It would have been obvious to one skilled in the art prior to the effective filing date to have used a laser beam as a form of heating in the step of heating instead of the induction coil of the modified Wang as a laser beam would still offer local heating of the bend location.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Murakami, as applied to claim 1, and further in view of Kergen (US 6857812, hereafter Kergen).

Regarding Claim 7, the modified Wang teaches:
Providing the inner metal sheet (Fig. 1, Element 16) having a first thickness
Providing the outer metal sheet (Fig. 1, Element 14) having a second thickness.
	The modified Wang does not teach that the first and second thicknesses are unequal. However, Kergen, in the related field of sheet metal assemblies, teaches an inner metal sheet (Fig. 2, Element 3) having a first thickness and an outer metal sheet (Fig. 2, Element 1) having a second thickness wherein the first and second thicknesses are unequal depending upon the desired structural properties (Col. 5, Lines 6-10). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the inner and outer metal sheet thicknesses of the modified Wang to be unequal in order to achieve the desired structural properties in the finished sheet metal assembly.

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Murakami, as applied to claim 1, and further in view of Nelson et al. (US 20150314363, hereafter Nelson).

Regarding Claim 8, the modified Wang does not teach the existence of a gap being present being between the inner and outer metal sheets at the bend. A further prior art Nelson, in the related field of bending sheet metal assemblies, teaches an inner (Fig. 5, Element 68) and outer metal sheet (Fig. 5, Element 66) which are constrained together (Fig. 5, Elements 38 & 82) prior to a bending step wherein after the bending step there exists a minimal gap (a gap which does not allow contact between the inner and outer sheets) ([0026]) at the bend ([0006], a minimized gap being present at radiused portions after bending). Thus, it would have been obvious to one skilled in the art prior to the effective filing date to constrain the inner and outer metal sheets of the modified Wang by welding, as disclosed by Nelson, in order to promote a minimal gap between the inner and outer sheets at the bend area.
Though the modified Wang teaches that a minimal gap thickness would exist between the inner and outer metal sheets of the assembly. However, the modified Wang does not expressly disclose a gap thickness range wherein the maximum thickness of the gap is no greater than five times the thickness of one of the inner and outer metal sheets.
It would appear that the method of Wang would operate equally well with the claimed maximum gap thickness range since the gap thickness is described as being minimized as much as possible. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating that the gap may either be no-gap or a gap which is a maximum of five times the thickness of one of the inner or outer sheet metal sheets (Instant Specification, [0031-0032]). It would have been obvious to one skilled in the art prior to the effective filing date to cause the method of the modified Wang to have a maximum gap thickness of five times the inner or outer sheet metal 

Regarding Claim 9, the modified Wang teaches:
The maximum gap is held to a minimal thickness of one of the inner and outer metal sheets.
Though the modified Wang teaches that a minimal gap thickness would exist between the inner and outer metal sheets of the assembly. However, the modified Wang does not expressly disclose a gap thickness range wherein the maximum thickness of the gap is no greater than half the thickness of the inner and outer metal sheets.
It would appear that the method of Wang would operate equally well with the claimed maximum gap thickness range since the gap thickness is described as being minimized as much as possible. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating that the gap may either be no-gap or a gap which is a maximum of half the thickness of one of the inner or outer sheet metal sheets (Instant Specification, [0031-0032]). It would have been obvious to one skilled in the art prior to the effective filing date to cause the method of the modified Wang to have a maximum gap thickness of half the thickness of the inner or outer sheet metal thickness because this range appears to be an arbitrary design consideration which fails to patentably distinguish over the modified Wang.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Murakami, as applied to claim 1, and further in view of Hartmann et al. (US 20120304448, hereafter Hartmann).

Claim 10, though the modified Wang teaches locally heating the sheet metal assembly prior to bending it does not teach quenching the sheet metal assembly after bending. However, Hartmann, in the related field of bending sheet metal assemblies, teaches heating (Claim 1, heat treatment prior to shaping) a sheet metal assembly (Fig. 1, Elements Plate A & Plate B) prior to forming and then subsequently quenching (Claim 1, subsequently quench hardening after shaping) the sheet metal assembly after forming in order to provide higher strength properties. It would have been obvious to one skilled in the art prior to the effective filing date to have quenched the sheet metal assembly of the modified Wang after bending as quenching a heated metal offers higher strength properties in the metal assembly being quenched.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Murakami, as applied to claim 1, and further in view of Benson (“Minimum versus recommended inside bend radius” (2015), hereafter Benson).

Regarding Claim 11, though the modified Wang teaches the step of bending comprising forming a bend at the focus bending area it does not teach the bend having a radius less than three times the thickness of one of the inner and outer metal sheets. However, Benson, in the related art of bending metal sheet, teaches that metal sheets of various thicknesses allow varying bend radii (Fig. 1). In particular Benson teaches that AISI 1050 sheet can have a ratio of bend radius to material thickness of less than three times for longitudinal and transverse bends depending upon the hardness of the sheet (Fig. 1, Hardness between 30-36 Rockwell C). Therefore, it would have been obvious to one skilled in the art prior to the effective filing date to have modified the sheet metal assembly of The modified Wang to have a bend radius which is less than three times the thickness of one of the inner and outer metal .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725